Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor configured to…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-10, 16, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baba et al. (U.S. Patent Application Pub. No. 2021/0168486, hereinafter “Baba”).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

In regard to claim 1, Baba discloses an information processing apparatus (Fig. 4, information terminal 20, paragraph [0088]) comprising: 
a processor (MPU 202) configured to, if information regarding a psychological state or a feeling of a target satisfies a predetermined first condition, control outputting of sound around the target collected in a period in which the predetermined first condition is satisfied (see Fig. 6, the state of a user is determined, step S3, paragraph [0121]; and if the user has transitioned from a concentrated state, sound recorded while the user was in the concentrated state is output in step S12, paragraphs [0139-0140]).

In regard to claim 2, Baba discloses the predetermined first condition is a state in which the target is not concentrating (recorded sound is output when a user is no longer in a concentrated state, paragraphs [0139-0140]).

In regard to claim 3, Baba discloses the predetermined first condition is that a level of θ waves or a level of δ waves measured in the target is higher than a predetermined threshold (see Fig. 5, θ waves above a threshold and δ waves above a threshold indicate that the user is in a non-concentrated state, paragraph [0112]).

In regard to claim 5, Baba discloses the predetermined first condition is a state in which the target is aroused (see Fig. 6, the user may be in an excited state S9 or an awakened state S10 to reach step S12, paragraphs [0128] and [0132]).

In regard to claim 6, Baba discloses the predetermined first condition is a state in which a level of γ waves or a level of β waves measured in the target is higher than a predetermined threshold (see Fig. 5, γ waves above a threshold indicate that the user is in an excited state and β waves above a threshold indicate that the user is in a concentrated state, paragraph [0112]).

In regard to claim 7, Baba discloses the processor is configured to, if a predetermined second condition is satisfied, output the sound around the target collected in the period in which the first condition is satisfied (if the previous state of the user was a concentrated state, then sound collected while the user was in the concentrated state is played, paragraphs [0139-0140]).

In regard to claim 8, Baba discloses the predetermined second condition is that the predetermined first condition is not satisfied (the user is no longer in the concentrated state, paragraphs [0139-0140]).

In regard to claim 9, Baba discloses the predetermined second condition is detection of an instruction, given by the target, to output the sound (the user is queried whether to output the recorded sound, paragraph [0140]).

In regard to claim 10, Baba discloses the predetermined second condition is set for each target (whether step S12 is performed depends on whether the user sets the execution of S12 in advance, paragraph [0140]).

In regard to claim 16, Baba discloses the processor is configured to, if the sound around the target collected in the period in which the first condition is satisfied satisfies a predetermined third condition, output the sound that satisfies the predetermined third condition (if predetermined content is included in the ambient sound, the ambient sound is output, paragraph [0130]).

In regard to claim 18, Baba discloses the predetermined third condition is set for each target (the predetermined content is based on user settings, paragraph [0101]).

In regard to claim 20, Baba discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (memory, paragraphs [0082] and [0084]) comprising: 
controlling, if information regarding a psychological state or a feeling of a target satisfies a predetermined first condition, outputting of sound around the target collected in a period in which the predetermined first condition is satisfied (see Fig. 6, the state of a user is determined, step S3, paragraph [0121]; and if the user has transitioned from a concentrated state, sound recorded while the user was in the concentrated state is output in step S12, paragraphs [0139-0140]).









Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being obvious over Baba, in view of Kwatra et al. (U.S. Patent Application Pub. No. 2021/0241203, hereinafter “Kwatra”).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

In regard to claim 4, Baba does not disclose the processor is configured to, if a telephone call is detected, enables the telephone call.
Kwatra discloses an apparatus for outputting sound when a psychological state or a feeling of a target satisfies a predetermined first condition, comprising a processor configured to, if a telephone call is detected, enables the telephone call (based on a detected concentration level of a user, received phone calls are allowed and not blocked, paragraph [0106]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to enable a telephone call if the telephone call was detected, because it would alert the user when the phone call required an immediate response, as suggested by Kwatra (paragraph [0106]).



Claim(s) 11-13 is/are rejected under 35 U.S.C. 103 as being obvious over Baba, in view of Rampton (U.S. Patent Application Pub. No. 2020/0228358).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	
In regard to claim 11, Baba does not disclose the second condition is detection of a change in an environment of the target.
	Rampton discloses an apparatus comprising a processor configured to summarize meetings when a second condition is satisfied, wherein the second condition is detection of a change in an environment of the target (the end of a conference is detected, and audio data recorded during the conference is summarized, paragraphs [0073-0075]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect a change in an environment of the target, because it would allow the meeting to be automatically summarized for review when the meeting was finished, as suggested by Rampton (paragraph [0031]).

	In regard to claim 12, Baba does not disclose the change in the environment is detection of an end of a telephone call.
	Rampton discloses the change in the environment is detection of an end of a telephone call (the end of the meeting is determined based on a call being disconnected, paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect the end of a telephone call, because it would indicate that the meeting was finished, as suggested by Rampton (paragraph [0073]).

	In regard to claim 13, Baba does not disclose the change in the environment is detection of an end of a meeting attended by the target.
	Rampton discloses the change in the environment is detection of an end of a meeting attended by the target (end of a conference, paragraph [0073]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to detect the end of a meeting attended by the target, because it would allow the meeting to be automatically summarized for review when the meeting was finished, as suggested by Rampton (paragraph [0031]).


Claim(s) 14, 15, 17, and 19 is/are rejected under 35 U.S.C. 103 as being obvious over Baba, in view of Nongpiur et al. (U.S. Patent Application Pub. No. 2017/0199934, hereinafter “Nongpiur”).
The applied reference has a common joint inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
	
In regard to claim 14, Baba does not disclose the processor is configured to play back, faster than a normal speed, the sound around the target collected in the period in which the first condition is satisfied.
	Nongpiur discloses an apparatus for summarizing audio, comprising a processor wherein the processor is configured to play back, faster than a normal speed, the sound around the target collected in the period in which the first condition is satisfied (previously recorded audio is played back at an increased speed for review, paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to play back the sound around the target collected in the period when the first condition was satisfied faster than a normal speed, because it would allow a user to review the recorded sound in a shorter timespan, as taught by Nongpiur (paragraph [0016]).

	In regard to claim 15, Baba does not disclose the processor is configured to output a summary of the sound around the target collected in the period in which the first condition is satisfied.
	Nongpiur discloses an apparatus for summarizing  audio, comprising a processor wherein the processor is configured to output a summary of the sound around the target collected in the period in which the first condition is satisfied (summary of previously recorded audio, paragraph [0017]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output a summary of the sound around the target collected in the period in which the first condition was satisfied, because it would allow a user to review the recorded sound in a shorter timespan, as taught by Nongpiur (paragraph [0016]).

	In regard to claim 17, while Baba discloses the predetermined third condition includes a voice including a predetermined term or a predetermined type of sound (paragraph [0098]), Baba does not disclose the predetermined third condition is a talk given by a certain speaker.
	Nongpiur discloses an apparatus for summarizing  audio, comprising a processor wherein the processor is configured to output a sound when the sound is a talk given by a certain speaker (a particular speaker is isolated from previously recorded audio and presented to the user, paragraph [0027]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to output a sound when a predetermined third condition is a talk given by a certain speaker, because it would allow a user to review the recorded sound in a shorter timespan, as taught by Nongpiur (paragraph [0016]).

In regard to claim 19, Baba discloses the predetermined third condition is set for each target (the predetermined content is based on user settings, paragraph [0101]).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Basson et al., Colson et al., Kwatra et al., Mei, Moncomble et al., Petersen et al., Surazski et al., and Verbeke et al. disclose additional systems for summarizing meetings and/or adjusting playback of audio based on a user’s attention level.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BLA 7/7/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656